      Case 4:20-cv-03081 Document 77 Filed on 09/15/21 in TXSD Page 1 of 3




UNIVERSALIST CHURCH et al.,                    §
                                               §
       Plaintiffs,                             §
v.                                             §              Civil Action No. 4:20-CV-03081
                                               §
KEN PAXTON, Attorney General                   §
For the State of Texas, in his official        §
Capacity, et al.                               §
                                               §
       Defendants.                             §



       DEFENDANTS PAXTON’S AND LEMAUX’S NOTICE OF APPEAL


       Defendants Ken Paxton, Attorney General of the State of Texas, and Kim

Lemaux, Presiding Officer for the Texas Commission on Law Enforcement (“State

Defendants”), file this Notice of Appeal to the United States Court of Appeals for the

Fifth Circuit from the Order entered on August 27, 2021. 1 State Defendants moved

to dismiss all claims based on both sovereign immunity and Plaintiffs’ lack of

standing, among other things. 2 The order denying the motion to dismiss is

immediately appealable under the collateral order doctrine. 3 This notice divests this

Court of jurisdiction during the pendency of the appeal because State Defendants

asserted threshold jurisdiction challenges against all claims brought by Plaintiffs in




1 ECF 68.
2 ECF 28, 59.
3 Whole Woman's Health v. Jackson, 21-50792, 2021 WL 4128951, at *6 (5th Cir. Sept. 10, 2021) (“Our

court has jurisdiction under the collateral order doctrine to immediately review the State Defendants’
appeal contesting the order denying their Eleventh Amendment immunity defenses.”); see also P.R.
Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 141 (1993); City of Austin v. Paxton,
943 F.3d 993, 996 (5th Cir. 2019).

                                                   1
      Case 4:20-cv-03081 Document 77 Filed on 09/15/21 in TXSD Page 2 of 3




this lawsuit. 4 Based on the cited Fifth Circuit precedent, proceedings in this Court

are suspended pending resolution of the appeal.

Date: September 15, 2021.                       Respectfully submitted.

                                                KEN PAXTON
                                                Attorney General of Texas

                                                BRENT WEBSTER
                                                First Assistant Attorney General

                                                GRANT DORFMAN
                                                Deputy First Assistant Attorney General

                                                SHAWN COWLES
                                                Deputy Attorney General for Civil Litigation

                                                THOMAS A. ALBRIGHT
                                                Chief for General Litigation Division


                                                /s/ Todd Dickerson
                                                TODD DICKERSON
                                                Attorney-in-Charge
                                                Assistant Attorney General
                                                Texas Bar No. 24118368
                                                So. District No. 3544329
                                                General Litigation Division
                                                P.O. Box 12548, Capitol Station
                                                Austin, Texas 78711-2548
                                                (512) 463-2120 | FAX: (512) 320-0667
                                                Todd.Dickerson@oag.texas.gov

                                                COUNSEL FOR DEFENDANTS KEN PAXTON
                                                AND KIM LEMAUX




4 See Whole Woman's Health, 2021 WL 4128951, at *6 (“[T]he notice appealing the order ‘divest[s] the
district court of its control over those aspects of the case involved in the appeal.’”) (quoting Griggs v.
Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)); see also Wooten v. Roach, 964 F.3d 395, 412
(5th Cir. 2020); Williams v. Brooks, 996 F.2d 728, 729–30 (5th Cir. 1993).

                                                    2
     Case 4:20-cv-03081 Document 77 Filed on 09/15/21 in TXSD Page 3 of 3




                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this foregoing motion has been served
on all parties of record by electronic notification through ECF by the United States
District Court for the Southern District of Texas, Houston Division, on September 15,
2021.

                                       /s/ Todd Dickerson
                                       TODD DICKERSON
                                       Assistant Attorney General




                                          3
